IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44523

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 519
                                                 )
       Plaintiff-Respondent,                     )   Filed: July 17, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
TYLER WILLIAM BRADSHAW,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for attempted strangulation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Tyler William Bradshaw was found guilty of attempted strangulation. Idaho Code § 18-
923. The district court sentenced Bradshaw to a unified term of eight years with three years
determinate and retained jurisdiction. After the period of retained jurisdiction, the district court
placed Bradshaw on probation for three years. Bradshaw appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bradshaw’s judgment of conviction and sentence are affirmed.




                                                   2